Title: To George Washington from James Ross, 12 January 1798
From: Ross, James
To: Washington, George



Sir
Philadelphia 12 Jany 1798

I did not arrive here untill the 6th Instant having been detained at home by the indisposition of Mrs Ross who is again happily restored to her usual health. The money paid to me by Colo. Shreve was exchanged for a Bill upon Colo. Hodgdon which has been Accepted & falls due to day. Colo. Barker has paid into the Bank of Pennsylvania five hundred Dollars which was placed to my credit instead of yours. This Sum together with the Amount of the Bill, discharges the ballance due for two first Installments 1961.30 Dolls. And I have acording to your orders paid it to Mr Wolcott, who will forward a bill for whole Sum upon Alexandria. I regret the delay in transmitting this money since it came into my hands, But we have Seen so many unexpected failures in this city of late, that I thought it most prudent to bring on the bill myself lest a greater disappointment Should happen.
I have not Returned Colo. Shreves Bond, As I have been requested by him & by Colo. Ritchie to mention their wish that their bonds may be left in the Bank of Pennsylvania, because without the bonds, the Bank makes a difficulty in receiving money. If you approve this measure and forward Colo. Ritchies Bond, I will place both in the Bank and have an Account opened with you in such a way that no difficulty occur in future. Be so good as to endorse all Credits upon the Bond before you Send it and before I place Colo. Shreves in Bank I will credit the two first Installments upon it.
Your letter of the 6th of Novr was delivered to me by Colo. Pickering upon my Arrival here, And I cannot at present think of any person that I could venture to recommend as an agent for the

Subdivision and Sale of your lands on the Ohio. All persons of that description have been lately engaged by the large companys in the Western parts of Pennsylvania at high Salaries and have found in their independence an excuse for indolence and inattention. Not long before I left Pittsburgh I sold a Valuable tract of land on the Ohio near Muskingum for four and one half Dollars per Acre—About one half of it river bottom This is the only sale made this Summer from which I can form any opinion of the price your lands would command. As yours are better Situated and embrace a greater proportion of Intervale they ought of course to Sell for a greater Sum. Considering the purposes you wish to effect by a Sale you ought certainly to decline a Subdivision as you could not depend upon punctuality in payment, nor upon an immediate disposal of the whole. Every tract sold to a Settler would enhance the value of the adjoining lands & the subdivision would multiply the number of purchasers by bringing each tract within the reach of men who possess no more than an ordinary Capital; yet when the delay of Sales, the Uncertainty & want of punctuality of payments, the carelessness of agents & Ultimate necessity of resorting to courts in order to obtain payment, are all duly weighed it is at best very questionable whether a Sale of the whole together for prompt & punctual payment at 25 or even 30 prCent less than by retail is not the most eligible bargain for the Seller. If in any of these modes or in any other way my services can forward your interests or wishes I shall be always extremely happy in manifesting to you the very high respect with which I have the honour to be Sir your most obedient & most humble Servant

James Ross

